NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MARCIA MOCNY,
                     Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2016-2534
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-831E-15-0295-I-1.
                ______________________

             Decided: December 14, 2016
               ______________________

   MARCIA MOCNY, Lisle, IL, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY, JR.
                ______________________

    Before NEWMAN, MAYER, and LOURIE, Circuit Judges.
2                                            MOCNY   v. OPM



PER CURIAM.
    Marcia Mocny appeals a final decision of the Merit
Systems Protection Board (“board”) affirming a decision
by the Office of Personnel Management (“OPM”) to deny
her application for a Civil Service Retirement System
(“CSRS”) disability retirement annuity. See Mocny v.
OPM, 123 M.S.P.R. 446 (2016) (“Board Decision”). For
the reasons discussed below, we dismiss for lack of juris-
diction.
                      BACKGROUND
    Mocny worked as a Sales, Service and Distribution
Associate with the United States Postal Service (“Postal
Service”) in Westmont, Illinois. In February 2014, she
applied for disability retirement benefits, asserting that
she suffered from a variety of conditions, including kidney
disease, thyroid disease, gout, insomnia, depression, and
plantar fasciitis. On August 13, 2014, after reaching the
age of fifty-five, Mocny retired from the federal service.
    OPM denied Mocny’s application for disability retire-
ment benefits on October 20, 2014. OPM concluded that
the evidence submitted with Mocny’s application did “not
establish medical conditions of the severity to prevent
[her] from performing critical and essential elements of
[her] position, or warrant [her] exclusion from the work-
place altogether.” Mocny subsequently sought reconsid-
eration, but on February 12, 2015, OPM again denied her
application for disability retirement benefits.
    Mocny then appealed to the board. On July 23, 2015,
an administrative judge issued an initial decision affirm-
ing OPM’s decision to deny Mocny’s application for a
disability retirement annuity. The administrative judge
explained that to qualify for a CSRS disability retirement
annuity, Mocny was required to establish, by a prepon-
derance of the evidence, that: (1) because of a disease or
injury she was unable “to render useful and efficient
MOCNY   v. OPM                                             3



service in her position as a Sales, Service and Distribution
Associate”; and (2) she was “not qualified for reassign-
ment to a vacant position with [the Postal Service] at the
same grade or level in which she would be able to render
such service.” See 5 U.S.C. § 8337(a). The administrative
judge acknowledged that Mocny’s medical records demon-
strated that she suffered from a number of “serious medi-
cal conditions.” The judge concluded, however, that
Mocny had failed to establish that those medical condi-
tions were “incompatible with useful and efficient service
or retention in the position of Sales, Service and Distribu-
tion Associate for the United States Postal Service.”
Specifically, the administrative judge determined that
Mocny failed to identify the physical requirements of her
position or explain how her medical conditions impaired
her ability to perform her duties.
     Mocny subsequently petitioned for review of the ad-
ministrative judge’s decision. In June 2016, the board, in
a split-vote order, adopted the administrative judge’s
initial decision as the final decision of the board. Board
Decision, 123 M.S.P.R. at 446; see 5 C.F.R. § 1200.3.
Mocny then filed a timely appeal to this court.
                        DISCUSSION
     Our review of a decision of the board is circumscribed
by statute. We can set such a decision aside only if it is:
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c); see Marino v. OPM, 243 F.3d
1375, 1377 (Fed. Cir. 2001). This court’s authority to
review a disability retirement determination is even more
limited. See Lindahl v. OPM, 470 U.S. 768, 791 (1985);
Reilly v. OPM, 571 F.3d 1372, 1376 (Fed. Cir. 2009). The
Civil Service Retirement Act specifically provides that:
4                                              MOCNY   v. OPM



    [OPM] shall determine questions of disability and
    dependency arising under this subchapter. Ex-
    cept to the extent provided under subsection (d) of
    this section . . . the decisions of [OPM] concerning
    these matters are final and conclusive and are not
    subject to review.
5 U.S.C. § 8347(c) (emphasis added).
     This provision imposes significant restrictions on ju-
dicial review. See Lindahl, 470 U.S. at 780–91. It prohib-
its this court from reviewing the “factual underpinnings”
of a decision to deny an application for a disability retire-
ment annuity. Id. at 791. Instead, we are vested with
authority only “to determine whether there has been a
substantial departure from important procedural rights, a
misconstruction of the governing legislation, or some like
error going to the heart of the administrative determina-
tion.” Id. (citations and internal quotation marks omit-
ted); see also Vanieken–Ryals v. OPM, 508 F.3d 1034,
1038 (Fed. Cir. 2007) (explaining that this court “may
only address the critical legal errors, if any, committed by
the [board] in reviewing OPM’s decision”).
    On appeal, Mocny asserts that the board should have
“taken [into] account” letters from three doctors which,
she alleges, demonstrate that she was “disable[d] to
work.” The record shows, however, that Mocny was
represented by counsel when she appeared before the
board, and that the administrative judge considered and
evaluated the relevant evidence she presented. The
administrative judge determined, however, that while the
evidence of record showed that Mocny “suffer[ed] from a
multitude of medical conditions,” it was insufficient to
demonstrate that those “conditions, individually or in
combination, [were] incompatible with rendering useful
and efficient service in her” position as a Sales, Service
and Distribution Associate. In other words, the adminis-
trative judge concluded that the evidence presented did
MOCNY   v. OPM                                              5



not establish that Mocny’s physical limitations prevented
her from performing the essential duties of her position.
We are without authority to revisit the board’s factual
determinations on physical disability issues or to reweigh
the medical evidence it evaluated. See Reilly, 571 F.3d at
1379 (explaining that this court lacks jurisdiction to
review whether the board properly evaluated “particular
items of evidence”); Vanieken–Ryals, 508 F.3d at 1040
(“Giving little weight to specific evidence because of its
individual failings, such as the lack of qualifications of the
author of a particular medical report, is a factual analysis
over which we have no jurisdiction to review.”); Davis v.
OPM, 470 F.3d 1059, 1060 (Fed. Cir. 2006) (“Our review
of a Board decision that affirms OPM’s denial of a disabil-
ity retirement application is extremely limited. We
cannot review the factual underpinnings of a disability
determination.”).
    Mocny identifies no “critical legal error[],” Vanieken–
Ryals, 508 F.3d at 1038, committed by the board in re-
viewing OPM’s determination to deny her application for
a disability retirement annuity. See Bracey v. OPM, 236
F.3d 1356, 1363 (Fed. Cir. 2001) (explaining that this
court can review whether the statutes and regulations
related to disability retirement benefits have been proper-
ly construed). Nor does she point to any “substantial
departure from important procedural rights,” Lindahl,
470 U.S. at 791 (citations and internal quotation marks
omitted), in the board’s proceedings. Because Mocny
challenges only the factual underpinnings of the decision
to deny her application for a CSRS disability retirement
annuity, we are barred, under 5 U.S.C. § 8347(c), from
entertaining her appeal.
                        CONCLUSION
     Accordingly, Mocny’s appeal of the final decision of
the Merit Systems Protection Board is dismissed for lack
of jurisdiction.
6                           MOCNY   v. OPM



                  COSTS
    No costs.
                DISMISSED